779 N.W.2d 509 (2010)
Lynn M. ROUSSEAU, Personal Representative of the Estate of Kelly Sue Rousseau, Deceased, Plaintiff-Appellant,
v.
Kristina MASUGA, M.D., Timothy Tetzlaff, D.O., John Ockenfels, D.O., Riverside Medical Associates, P.C., and Tendercare, Inc., Defendants-Appellees.
Docket Nos. 138983, 138984. COA Nos. 280441, 281093.
Supreme Court of Michigan.
March 29, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's November 23, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.